Case 19-12644-mdc       Doc 32    Filed 08/07/20 Entered 08/07/20 12:20:27              Desc Main
                                  Document     Page 1 of 2



                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION

      IN RE:                                            )
      ESSA-AISHA A. PURNELL                             )   CHAPTER 13
      ABDOU R. GUEYE                                    )
               Debtor(s)                                )   CASE NO. 19-12644 (MDC)
                                                        )
      AMERICAN HONDA FINANCE                            )
      CORPORATION                                       )   HEARING DATE: 9-1-20 at 10:30 AM
             Moving Party                               )
          v.                                            )
                                                        )
      ESSA-AISHA A. PURNELL                             )   11 U.S.C. 362
      ABDOU R. GUEYE                                    )
               Debtor(s)                                )
                                                        )
      WILLIAM C. MILLER                                 )
              Trustee                                   )
                                                        )
                                                        )
                       MOTION FOR RELIEF FROM THE AUTOMATIC STAY

      TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

             Comes now American Honda Finance Corporation (“Honda”) filing this its Motion For
      Relief From The Automatic Stay (“Motion”), and in support thereof, would respectfully show:

             1. On April 25, 2019, Essa-Aisha A. Purnell and Abdou Gueye filed a voluntary petition
      under Chapter 13 of the Bankruptcy Code.
             2. This Court has jurisdiction of the Motion by virtue of 11 U.S.C. 105, 361 and 362 and
      28 U.S.C. 157 and 1334.
             3. On August 30, 2014, the Debtor(s) executed a retail installment sales contract for the
      purchase of a 2011 Honda CR-V bearing vehicle identification number 5J6RE4H42BL089430.
      The contract was assigned to American Honda and the Debtors became indebted to Honda in
      accordance with the terms of same. American Honda Finance Corporation is designated as first
      lien holder on the title to the vehicle and holds a first purchase money security interest in the




                                                     Page 1
Case 19-12644-mdc      Doc 32    Filed 08/07/20 Entered 08/07/20 12:20:27              Desc Main
                                 Document     Page 2 of 2


      vehicle. True copies of the contract and the title inquiry to the vehicle are annexed hereto as
      exhibits A and B.
             4. The Debtors’ account with Honda has a current net balance of $1,689.91.
             5. The vehicle has a current retail value of $9,775.00 per the NADA Official Used Car
      Guide, August 2020 edition.
             6. The Debtors account is past due post-petition from June 14, 2020 through
      July 14, 2020 with arrears in the amount of $687.10.
             7. American Honda Finance Corporation alleges that the automatic stay should be lifted
      for cause under 11 U.S.C. 362(d)(1) in that Honda lacks adequate protection of its interest in the
      vehicle as evidenced by the following:
                     (a) The Debtors are failing to make payments to Honda in accordance with the
             loan agreement and are failing to provide Honda with adequate protection.


             WHEREFORE PREMISES CONSIDERED, American Honda Finance Corporation
      respectfully requests that upon final hearing of this Motion, (1) the automatic stay will be
      terminated as to Honda to permit Honda to seek its statutory and other available remedies; (2)
      that the stay terminate upon entry of this Order pursuant to the authority granted by
      Fed.R.Bank.P., Rule 4001(a)(3) and (3) Honda be granted such other and further relief as is just.




      Respectfully submitted,

      /s/ William E. Craig
      William E. Craig
      Morton & Craig LLC
      110 Marter Avenue, Suite 301
      Moorestown, NJ 08057
      Phone: 856/866-0100, Fax: 856/722-1554
      Local Counsel for American Honda Finance Corporation




                                                    Page 2
